PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,909,100
Issue Date: 2 Feb 2021
Application No. 15/695,584
Filing or 371(c) Date: 5 Sep 2017
Attorney Docket No. 16113-8309001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed April 2, 2021, requesting that the Office correct the patent term adjustment (PTA) from 468 days to 544 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On February 2, 2021, the Office determined that patentee was entitled to 468 days of PTA. 

On April 2, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 544 days, accompanied by the required fee.  

DECISION

Upon review, the Office finds that patentee is entitled to 544 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 462 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 457 days under 37 CFR 1.703(a)(1), beginning November 6, 2018, the day after the date that is four months after the date a reply was filed and ending February 6, 
A period of 5 days under 37 CFR 1.703(a)(2), beginning November 4, 2020, the day after the date that is four months after the date a reply was filed and ending November 3, 2020, the date a notice of allowance under 35 U.S.C. 151 was mailed;
 
The total amount of “A” delay is 462 (457+5) days.

    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 150 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1247 days, which is the number of days beginning September 5, 2017, the date the application was filed, and ending February 2, 2021, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the filing date (September 5, 2017) and ending on the date three years after the filing date (September 5, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1247 days) is 1247 days, which exceeds three years (1097 days) by 150 days.  Therefore, the period of “B” delay is 150 days. The “B” delay period runs from September 6, 2020, the day after the date three years after the application was filed until February 2, 2021 the date the application issued as a patent.


“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 5 days. The 5 days of A delay in connection with the mailing of the notice of allowance on November 3, 2020 overlap with the B delay period.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 63 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 55 day period of reduction under 37 CFR 1.704(b) for the submission of a reply on June 29, 2020, three months and 55 days after the day after the date a non-final Office action was mailed;
An 8 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a request under 37 CFR 1.46(c) to correct or update the applicant), beginning November 4, 2020, the day after the date of mailing of the notice of allowance, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, November 11, 2020. 

The Office previously assessed a period of 84 days, from the date the paper was filed until the date the application issued as a patent. Patentee asserts that a period of applicant delay of 8 days rather than 84 days under 37 CFR 1.704(c)(10) is warranted in view of the Federal Circuit decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir 2019). Upon review, patentee’s argument is persuasive. In view of the revisions to 37 CFR 1.704(c)(10) set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335, 39 (June 16, 2020), a period of 8 days, rather than 84 days, is warranted. The 84 day period is removed and replaced with an 8 day period of reduction for applicant delay.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
462 + 150 + 0 – 5 – 63 = 544 days

Patentee’s Calculation:

462 + 150 + 0 – 5 – 63 = 544 days


CONCLUSION

The Office affirms that patentee is entitled to five hundred forty-four (544) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 462 + 150 + 0 – 5 – 63 = 544 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by five hundred forty-four (544) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction